United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
DEPARTMENT OF THE ARMY, OFFICE OF
ARMY NATIONAL GUARD, Lincoln, NE,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
K.S., pro se
Office of Solicitor, for the Director

Docket No. 06-2071
Issued: February 14, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 11, 2006 appellant filed a timely appeal from a June 20, 2006 merit
decision of a hearing representative of the Office of Workers’ Compensation Programs who
denied modification of a July 11, 2003 loss of wage-earning capacity determination. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that
modification of his July 11, 2003 wage-earning capacity determination is warranted.
FACTUAL HISTORY
On January 29, 2002 appellant, a 32-year-old electronics mechanic, filed a traumatic
injury claim alleging that he injured his lower back in the performance of duty. The Office
accepted the claim for an L4-5 disc herniation and authorized a lumbar laminectomy and
discectomy which was performed on August 6, 1998. The Office accepted that appellant

sustained a recurrence of disability on April 1, 2002. Appellant accepted the position of supply
technician and returned to limited duty in December 2002.
By decision dated March 7, 2003, the Office reduced appellant’s wage-loss compensation
based upon his actual wages of $617.56 in the position of supply technician. Appellant was
informed that his monthly compensation payment would be $544.00. In a decision dated
July 11, 2003, the Office modified the prior wage-loss compensation to reflect that his monthly
compensation would be reduced to $525.00 instead of $544.00.
On October 6, 2005 appellant filed a claim for compensation (Form CA-7) for wage-loss
The employing establishment terminated him effective
beginning October 15, 2005.1
October 14, 2005 based upon his medical disqualification for employment with the National
Guard.2 By letter dated October 20, 2005, the Office informed appellant of the evidence needed
to support his claim. Appellant did not reply within the time allotted.
By decision dated December 12, 2005, the Office denied appellant’s request for
modification of the July 11, 2003 wage-earning capacity decision.
On December 28, 2005 appellant requested an oral hearing and submitted magnetic
resonance imaging scans dated November 10 and 20, 2005 and a November 23, 2004 progress
note by Dr. Daniel P. Noble, a treating Board-certified orthopedic surgeon. A telephonic hearing
was held on April 12, 2006 at which appellant testified. Dr. Noble diagnosed chronic
intermittent low back pain and lumbar spine degenerative disc disease. A physical examination
revealed “full range of motion without obvious discomfort” in the lumbar spine. He stated that
appellant “can continue with his work duties as currently employed.”
Subsequent to the hearing, appellant submitted additional factual and medical evidence.
In a report dated March 29, 2004, Dr. Noble opined that appellant was capable of performing the
duties of his military position.
In a decision dated June 20, 2006, the Office hearing representative affirmed the denial of
appellant’s request for modification of his loss of wage-earning capacity decision.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.3 The Office’s procedure manual provides that, [i]f
a formal loss of wage-earning capacity decision has been issued, the rating should be left in place
1

Appellant was honorably discharged from the Army National Guard effective August 28, 2005.

2

Appellant’s application for disability retirement was denied by the Office of Personnel Management on
September 20, 2005.
3

Mary E. Marshall, 56 ECAB ___ (Docket No. 04-1048, issued March 25, 2005); Katherine T. Kreger, 55 ECAB
633 (2004).

2

unless the claimant requests resumption of compensation for total wage loss. In this instance, the
[claims examiner] will need to evaluate the request according to the customary criteria for
modifying a formal loss of wage-earning capacity.4 Once the wage-earning capacity of an
injured employee is determined, a modification of such determination is not warranted unless
there is a material change in the nature and extent of the injury-related condition, the employee
has been retrained or otherwise vocationally rehabilitated or the original determination was, in
fact, erroneous.5 The burden of proof is on the party attempting to show a modification of the
wage-earning capacity determination.6
Chapter 2.814.11 of the Office’s procedure manual contains provisions regarding the
modification of a formal loss of wage-earning capacity. The relevant part provides that a formal
loss of wage-earning capacity will be modified when: (1) the original rating was in error; (2) the
claimant’s medical condition has changed; or (3) the claimant has been vocationally
rehabilitated. Office procedures further provide that the party seeking modification of a formal
loss of wage-earning capacity decision has the burden to prove that one of these criteria has been
met. If the Office is seeking modification, it must establish that the original rating was in error,
that the injury-related condition has improved or that the claimant has been vocationally
rehabilitated.7
ANALYSIS
The Office issued a loss of wage-earning capacity decision on July 11, 2003. On
October 6, 2005 appellant filed a claim for compensation for wage-loss beginning
October 15, 2005. Applicable case law and Office procedures require that once a formal wageearning capacity decision is in place, a modification of such determination is not warranted
unless there is a material change in the nature and extent of the injury-related condition, the
employee has been retrained or otherwise vocationally rehabilitated or the original determination
was, in fact, erroneous.8 As noted above, the burden of proof is on the party attempting to show
a modification of the wage-earning capacity determination.9
The Board finds that appellant did not submit sufficient evidence showing that the
Office’s July 11, 2003 wage-earning capacity determination was erroneous. Rather, he filed a
claim for compensation for lost wages due to the termination of his employment by the
employing establishment. The employing establishment terminated appellant’s employment
based upon his medical disqualification for employment in the National Guard, which was a
4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995).
5

Harley Sims, Jr., 56 ECAB ___ (Docket No. 04-1916, issued February 8, 2005); Stanley B. Plotkin, 51 ECAB
700 (2000).
6

Marie A. Gonzales, 55 ECAB 395 (2004).

7

See Federal (FECA) Procedure Manual, supra note 4 at Chapter 2.814.11 (July 1997).

8

David L. Scott, 55 ECAB 330 (2004).

9

Harley Sims, Jr., supra note 5.

3

requirement for appellant’s position. There is no evidence in the record that he has been
retrained or otherwise vocationally rehabilitated and he has submitted no medical evidence to
show that there was a material change in the nature and extent of the injury-related condition
beginning October 15, 2005. In fact, the medical evidence he submitted shows no material
change in his condition. Dr. Noble opined that appellant was capable of performing his work
duties as a supply technician as well as his military duties in the National Guard. As noted
above, the burden of proof is on the party attempting to show a modification of the wageearning.
CONCLUSION
The Board finds that the Office properly denied modification of the July 11, 2003
amended wage-earning capacity determination.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 20, 2006 is affirmed.
Issued: February 14, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

